DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, as amended, the controller is configured to receive “a signal indicative of a first load on the first compressor, and a signal indicative of a second load on the second compressor”. These signals are separate from and additional to the signal indicative of ambient air temperature. Claim 1 also recites that the controller is controlling the first and second condenser fans based on the received signals, “independent of a temperature value of the refrigerant during operating of the heating and cooling system and independent of a pressure value of the refrigerant during operation of the heating and cooling system”.
However, the purpose of a compressor in a refrigeration system is to raise the pressure of the refrigerant. Therefore, the pressure of the refrigerant is a direct function of the load on the compressors; this means it is impossible to control based on compressor load while simultaneously controlling independent of the refrigerant pressure. Therefore, it is unclear what is actually intended to be encompassed by the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-12, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehde (US Patent Application Publication No. 2014/0096547, previously of record) in view of Singh et al (US Patent Application Publication No. 2006/0112703, previously of record).
Regarding claim 1, Boehde discloses a heating and cooling system (see paragraph [0001]), comprising:
a condenser coil (condenser 4 has air coil 5, see paragraph [0016] and figure 1) configured to receive a refrigerant;
a first compressor (1, see figure 1 and paragraph [0016]) configured to pump the refrigerant through the condenser coil;
a first condenser fan and a second condenser fan (fans 8, see figure 1 and paragraph [0016]) configured to push air over the condenser coil; and
a controller (206, see figure 2 and paragraph [0017]) configured to receive a signal indicative of an ambient air temperature (from device to detect ambient air temperature 202, see figure 2 and paragraph [0017]), and a signal indicative of a first load on the first compressor (204, see figure 2 and paragraph [0017]), wherein the controller is configured to control the first condenser fan and the second condenser fan based on the signal indicative of the ambient air temperature, the signal indicative of the first load on the first compressor, independent of a sensed temperature of the refrigerant and independent of a sensed pressure of the refrigerant during operation of the heating and cooling system, to facilitate heat transfer (see figure 2, paragraph [0006], and figure 3 and paragraph [0022], which indicates differential pressure is an output and not in a feedback loop with a sensor).
It is noted that Boehde does not disclose a second compressor, and therefore also does not disclose the controller to be configured to receive a signal indicative of a second load on the second compressor, and the use of the signal indicative of the second load on the second compressor as part of what control of the condenser fans is based on.
However, Singh discloses a system with multiple compressors (compressors 14 and 24, see figure 1 and paragraph [0022]), multiple condenser fans (left and right fans 38, see figure 1 and paragraph [0022]), and a controller (52, see paragraph [0027]) which uses signals indicative of each compressor (left and right compressor current sensors 58, see figure 1 and paragraph [0025]) to determine condenser fan speeds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a second compressor, and associated load sensor, in the system of Boehde, as is disclosed by Singh, in order to enable a wider range of compression ratios and thus temperature control.

Regarding claim 4, the first condenser fan is a variable speed condenser fan and the second condenser fan is a fixed speed condenser fan (see paragraph [0026] of Boehde).

Regarding claim 5, the controller is configured to activate the first condenser fan before the second condenser fan in response to operation of the first compressor and/or the second compressor (see step 308 in figure 3, “outputting a condenser fan capacity suitable to achieve the target differential pressure determined”; when the determined fan capacity is below the rate of the second, fixed speed fan and above the minimum of the first, variable speed fan, the variable speed will be turned on first).

Regarding claim 6, the controller is configured to shut down the second condenser fan before the first condenser fan (see step 308 in figure 3; if both fans were running, and conditions such as ambient temperature or compressor load change to require a lower airflow through the condenser, then when the determined fan capacity is below the rate of the second, fixed speed fan and above the minimum of the first, variable speed fan, the variable speed will be turned off second).

Regarding claim 7, Boehde discloses a sensor configured to detect the ambient air temperature (202, see figure 2).

Regarding claim 8, a first capacity of the first condenser fan and a second capacity of the second condenser fan are different (because the first fan is variable capacity and the second fan is fixed, their capacities are different).

Regarding claim 9, it is noted that Boehde does not disclose the controller to be configured to determine a temperature difference between the ambient air temperature and a zero offset temperature, wherein the controller is configured to increase a condenser fan throughput in response to the temperature difference exceeding a threshold level.
However, Singh discloses that the controller is configured to determine a temperature difference between the ambient air temperature and a zero offset temperature (temperature difference used in temperature difference control, see figure 2 of Singh), and the controller is configured to increase condenser fan throughput in response to the temperature difference exceeding a temperature threshold (heat transfer varies directly with mass flow rate and the difference between the temperatures of bodies exchanging heat. Therefore, the greater the temperature difference, the more heat transfers at the same mass flow rate, and thus more heat transfer per unit of energy. The fan determines the flowrate of the air through the heat exchanger. Therefore, fan speed will be increased when the difference in temperature is great, because it is more efficient than running the compressor to increase mass flow rate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the use of the temperature difference between ambient air temperature and a zero offset temperature, as is disclosed by Singh, and to configure the controller to increase condenser fan throughput in response to the temperature difference exceeding a threshold level, as is also disclosed by Singh, in the system of Boehde, in order to increase efficiency, as is the explicit purpose of both Boehde (see abstract and paragraph [0007] of Boehde) and Singh (see abstract of Singh).

Regarding claims 10-12, there are conditions in which it is most efficient to increase the condenser fan throughput in response to the temperature difference exceeding a threshold level by increasing the speed of the first fan (such as if the required increase will require less additional energy to increase the speed of the first fan than it would to start the second fan), and conditions in which it is most efficient to increase the condenser fan throughput by activating the second condenser fan (such as when it will cost less additional energy to activate the second fan than it would to increase the speed sufficiently; also, when the first fan is operating at a sufficiently high speed already that the first fan alone cannot meet the demand). Therefore, Boehde discloses that the controller is configured for each of these, because the controller of Boehde is explicitly configured to control the condenser fans to minimize energy consumption (see abstract and paragraph [0007]).

Regarding claim 26, the controller of Boehde, and therefore of Boehde in view of Singh, is configured to control the first condenser fan and the second condenser fan based only on the signal indicative of the ambient air temperature, the signal indicative of the first load on the first compressor, and (with the addition of the second compressor from Singh) the signal indicative of the second load on the second compressor (see figure 2 and paragraphs [0006] and [0007] of Boehde).

Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 6 that, as amended, the first and second condenser fans are controlled “independent of a temperature value of the refrigerant during operation of the heating and cooling system and independent of a pressure value of the refrigerant during operation of the heating and cooling system”.
However, as detailed above, the compressor load itself is not independent of the pressure and temperature of the refrigerant, making these limitations in combination with the control being performed using the compressor loads as an input unclear and self-contradictory. Therefore, the argument is unpersuasive.
It is argued on page 7 that the amendment of claim 1 and cancellation of claim 25 render the rejection regarding what is intended to be encompassed by “operational status” moot. This is correct, and that aspect of the rejection has not been maintained.
It is argued on page 8 that Singh does not disclose that the controller is configured to control the first condenser fan and the second condenser fan based on the signal indicative of the ambient air temperature, the signal indicative of the first load on the first compressor, and the signal indicative of the second load on the second compressor, independent of a temperature value of the refrigerant during operation of the heating and cooling system and independent of a pressure value of the refrigerant during operation of the heating and cooling system, to facilitate heat transfer.
This argument is moot in view of the above, new grounds of rejection.

It is argued on page 9 that the embodiment of Figure 5 of Singh does take a pressure of a refrigerant into consideration.
This argument is also moot in view of the above, new grounds of rejection.

It is argued on page 9 that Singh does not disclose the use of ambient air temperature for the embodiment of figure 5.
As the control scheme of figure 2, not of figure 5, is relied upon as a secondary reference in the above, new grounds of rejection, and the ambient air temperature is disclosed by Boehde, this argument is also moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763